Citation Nr: 1115395	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from May 1991 to July 1993, and from January to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran informed VA that he had moved to Indiana.  Thus, his claims file needs to be transferred to the Indianapolis, Indiana, RO, as such facility will have jurisdiction over the Veteran's claims.

The Veteran had requested a hearing before a traveling section of the Board.  In April 2009, VA informed the Veteran that his hearing had been scheduled for July 2009.  In July 2009, prior to the scheduled hearing, the Veteran requested that it be rescheduled.  A hearing was rescheduled for December 2009.  In November 2009, the Veteran informed the RO he had moved to Indiana and requested his hearing be rescheduled so that he could have a hearing with the RO that had jurisdiction over his claims.   

In April 2011, the Veterans Law Judge with whom the Veteran was supposed to have his December 2009 hearing determined that the appellant had provided a timely request for a new hearing date.  Thus, a travel board hearing before a Veterans Law Judge will be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  The Columbia, South Carolina, RO should transfer the Veteran's claims file to the Indianapolis, Indiana, RO for it to take over jurisdiction of the Veteran's claims.

2.  The Indianapolis, Indiana, RO should then schedule the Veteran for a hearing before a traveling section of the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

